DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 9/30/21.
	Examiner notes that this application is a continuation of 14989858, which is now US Patent No. 11200597.
	Examiner further notes Applicant’s priority date of 1/7/16, which stems from the aforementioned parent application.
	Claims 1-20 of the instant application were cancelled in a preliminary amendment.  Claims 21-40 are new.
	Therefore, claims 21-40 are currently pending and have been examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 30 is objected to for being an incomplete fragment and not having a period at the end of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is nothing more than a sentence fragment, and it is impossible to discern what it is attempting to convey. Examiner is proceeding under the assumption that the activities are based on conversion percentage, redemption volume, or perceived relevance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 21-40 are directed to the abstract idea of determining eligibility, authorizing, and applying targeted discounts for purchase transactions, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. sales and marketing activities).  
Independent claims 21, 31, and 37, in part, describe a method comprising:  collecting user purchase activity data, determining a pattern based upon statistical analysis of the user activity data, mapping the user’s patterns in order to predict future purchase behavior, determining an attrition indicator based on the behavioral patterns, and providing a targeted offer to the user.  As such, the invention is directed to the abstract idea of receiving user data, analyzing user data, and providing targeted ads to the user as a result of the data collection and analysis, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. sales and marketing activities) and a mental process.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional elements including a “server” for performing the method, a plurality of “terminals” for processing user purchases, a “processor” within the server for executing computer program code, and a “memory” for storing computer executable instructions. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a server connected to a network). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 22-30, 32-36, and 38-40 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the behavioral features that are utilized in the analysis.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 21-40 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 29-31, and 37-38 are rejected under 35 USC 103 as being unpatentable over Carlson (20100274669) in view of Singh (20160162917), and in further view of Sharma (20120330751).
Claims 21, 31, and 37:  Carlson discloses a system, method, and apparatus comprising:
Collecting, by a server, activity information associated with at least one first user at a plurality of terminals (Paragraphs 37-42, 45, 202, and 206); determining, by the server, behavioral patterns, historical activities progression, or a combination thereof associated with the at least one first user based upon statistical analysis of the collected activity information (Paragraphs 127 and 132-137); and mapping, by the server, the behavioral patterns of the at least one first user to the historical activities progression of the at least one first user to predict activities by the at least one first user in next instance of time (Paragraphs 127 and 132-137). 
Carlson fails to explicitly describe a method for generating, by the server, an attrition indicator based on the behavioral patterns, the historical activities progression, or a combination thereof, wherein at least one second user provides targeted offers to the at least one first user within a predetermined activity window.
Singh, however, discloses a method for generating an attrition indicator for a particular user/customer based on historical behavior.  (Paragraph 94).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Singh with those of Carlson.  One would have been motivated to do this in order to establish when a customer is more likely to not purchase an item.
Finally, Sharma discloses a method for targeting offers to users with a high attrition risk.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature with those of Carlson and Singh.  One would have been motivated to do this in order to maximize customer retention.
Claims 22, 32, and 38:  Carlson discloses a method wherein the historical activities progression includes temporal parameters, and wherein the historical activities progression indicates a series of activities performed by the at least one user within a specified time period. (Paragraphs 127 and 132-137).
Claim 29:  Carlson discloses a method wherein the mapping is based on temporal parameter, geographical parameters, user categories, purchase velocity, and purchase amounts.  (Paragraphs 127 and 132-137).
Claim 30:  Carlson discloses a method in which the user activity is based on conversion percentage, redemption volume, or perceived relevance.  (Paragraphs 127 and 132-137).
	Claims 23-26, 28, 33-36, and 39-40 are rejected under 35 USC 103 as being unpatentable over Carlson/Singh/Sharma in view of Grigg (20130046603).
	Claims 23, 33, and 39:  The Carlson/Singh/Sharma combination discloses those limitations cited above, but fails to explicitly describe a method for determining, by the server, completion of at least one activity from the series of activities previously performed by the at least one user; and predicting, by the server, completion of remaining series of activities by the at least one first user in the next instance of time based on behavioral patterns.
	Grigg, however, discloses a method determining, by the server, completion of at least one activity from the series of activities previously performed by the at least one user; and predicting, by the server, completion of remaining series of activities by the at least one first user in the next instance of time based on behavioral patterns.  (Paragraphs 60-63).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Grigg with those of Carlson/Singh/Sharma.  One would have been motivated to do this in order to target ads to users based on currently observed activities.
	Claims 24, 34, and 40:  The Carlson/Singh/Sharma/Grigg combination discloses those limitations cited above.  
	Further Grigg discloses a method wherein the completion of the remaining series of activities by the at least one first user in the next instance of time is based on location information, contextual information, or a combination thereof associated with the at least one first user.  (Paragraphs 60-63).
	The rationale for combining Grigg with Carlson/Singh/Sharma is articulated above and reincorporated herein.
	Claims 25 and 35:  The Carlson/Singh/Sharma/Grigg combination discloses those limitations cited above.
	Further Grigg discloses a method for determining, by the server, an occurrence of at least one of the remaining series of activities pursuant to at least one in-progress activity upon satisfaction of at least one parameter, wherein the at least one parameter include a location within a geo-radius of the in-progress activity.  (Paragraph 63).
	The rationale for combining Grigg with Carlson/Singh/Sharma is articulated above and reincorporated herein.
	Claims 26 and 36:  The Carlson/Singh/Sharma combination discloses those limitations cited above, but fails to explicitly describe a method for generating, by the server, a notification pertaining to the predicted activity in a user interface of a device associated with the at least on second user, wherein the at least on second user performs one or more actions to modify the behavioral patterns of the at least one first user.
	Grigg, however, discloses a method for generating, by the server, a notification pertaining to the predicted activity in a user interface of a device associated with the at least on second user, wherein the at least on second user performs one or more actions to modify the behavioral patterns of the at least one first user.  (Paragraphs 45 and 60-63).
The rationale for combining Grigg with Carlson/Singh/Sharma is articulated above and reincorporated herein.
	Claim 28:  The Carlson/Singh/Sharma combination discloses those limitations cited above, but fails to explicitly describe a method in which activity information includes an authorization request, identifying indicia, or a combination thereof, and wherein the identifying indicia include user identification information, a media access control (MAC) identifier, an internet protocol (IP) identifier, a device fingerprint, a geographic identifier, a payment type identifier, or a combination thereof.
	Grigg, however, discloses a method in which activity information includes an authorization request, identifying indicia, or a combination thereof, and wherein the identifying indicia include user identification information, a media access control (MAC) identifier, an internet protocol (IP) identifier, a device fingerprint, a geographic identifier, a payment type identifier, or a combination thereof.  (Paragraph 29).
	The rationale for combining Grigg with Carlson/Singh/Sharma is articulated above and reincorporated herein.
	Claim 27 is rejected under 35 USC 103 as being unpatentable over Carlson/Singh/Sharma in view of Spektor (8868439).
	The Carlson/Singh/Sharma combination discloses those limitations cited above, but fails to explicitly describe a method for determining, by the server, a progression to another activity by the at least one first user does not map to the historical activities progression; and storing, by the server, the activity information associated with the at least one first user.
	Spektor, however, discloses a method for determining, by the server, a progression to another activity by the at least one first user does not map to the historical activities progression; and storing, by the server, the activity information associated with the at least one first user. (Claim 11).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Spektor with those of Carlson/Singh/Sharma.  One would have been motivated to do this in order to keep accurate records of user activity for future reference in targeted advertising campaigns.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681     

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681